DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 58-76 are pending as filed on 04/23/2021. 

Information Disclosure Statement
The information disclosure statements submitted 05/19/2021 and 08/01/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 103(a):  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Décordé, et al., Mol. Nutr. Food Res., 53:659 (2009). 
	Décordé describes the effects of a polyphenolic Chardonnay seed powder (GSE) on obesity and oxidative stress in hamsters fed a high-fat diet to include reduced insulinemia and leptinemia, lowered glycemia and HOMA-IR, and prevention of cardiac superoxide production and NAD(P)H oxidase expression, indicating GSE reduces obesity development and related metabolic pathways including adipokine secretion and oxidative stress. (Abstract). Décordé explains how this bioactivity beneficially effects metabolic syndrome, liver weight, cholesterol, and diabetes. (pp. 659-660, Introduction; pp. 662-664, 3. Results, 4. Discussion). Décordé indicates the amount of GSE administered corresponded to 2.5 g/d for a 70 kg human. (p. 661, 2.6 Animals and experimental design). 
	Décordé teaches Chardonnay seed powder rather than Chardonnay pomace flour (or meal, claim 73). Pomace contains the solid remains of grapes after processing and contains the skins, stems, and leaves in addition to the seeds. As Chardonnay seed powder is contained within the less refined Chardonnay pomace meal, the amount of Chardonnay pomace meal needed to attain the same benefits as Chardonnay seed powder can readily be determined by those skilled in the art. In addition, flour is generally regarded as the finest milled powder, while meal is the second finest powder. Décordé is silent as to the degree of fineness of its GSE, however, it is obvious to vary such parameters in order to optimize bioavailability. Décordé, therefore, renders obvious claims 58-72. 
	
Obviousness-type double patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-16 of U.S. Patent No. 10,772,924 B2 (issued 09/15/2020) and (2) claims 1-20 of U.S. Pat. No. 10,105,409 B2 (issued 10/23/2018). Although the claims at issue are not identical, they are not patentably distinct from each other.
(1)	Claims 1-6 of US10772924B2 describe the same method of treating metabolic syndrome as present claims 58-63. Claims 7-11 of US10772924B2 describe the same method of reducing the weight of a liver or reducing cholesterol as present claims 64-68, but require administration of Chardonnay pomace meal instead of Chardonnay pomace flour as claimed. Claims 12-16 describe the same method of treating diabetes, increasing lipid metabolism, reducing weight, treating dyslipoproteinemia, increasing the amount of Bacteroides fragilis in the gut, decreasing the amount of Enterobacteriaceae bacteria in the gut, increasing the amount of Clostridium bacteria in the gut, or treating lactic acidosis as in present claims 69-76. 
Claims 1-16 teach the same methods as present claims 58-76 but require administration of Chardonnay pomace meal instead of Chardonnay pomace flour as claimed. However, flour is generally regarded as the finest milled powder, while meal is the second finest powder, and it is obvious to vary such parameters in order to optimize bioavailability.
(2)	Claims 1-8 of US10105409B2 describe the same method of treating metabolic syndrome as present claims 58-63. Claims 9-16 of US10105409B2 describe the same method of reducing the weight of a liver or reducing cholesterol as present claims 64-68. Claims 17-20 of US10105409B2 describe the same method of treating diabetes, increasing lipid metabolism, reducing weight, treating dyslipoproteinemia, increasing the amount of Bacteroides fragilis in the gut, decreasing the amount of Enterobacteriaceae bacteria in the gut, increasing the amount of Clostridium bacteria in the gut, or treating lactic acidosis as in present claims 69-76. 
	Claims 1-20 teach the same methods as present claims 58-76 but require administration of Chardonnay seed flour instead of Chardonnay pomace flour as claimed. Pomace contains the solid remains of grapes after processing and contains the skins, stems, and leaves in addition to the seeds. As Chardonnay seed flour is contained within the less refined Chardonnay pomace flour, the amount of Chardonnay pomace flour needed to attain the same benefits as Chardonnay seed flour can readily be determined by those skilled in the art.

35 U.S.C. 112, fourth paragraph:  A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 68 recites the method of claim 64 comprising administering an effective amount of Chardonnay pomace flour to a mammal, however, claim 64 already requires this step.  
Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 58-76 are pending.
Claims 58-76 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655